DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species II in the reply filed on 08/03/2022 is acknowledged. Claims 17-20 are cancelled as indicated by the Applicant. 

Claim Objections
3.	Claim 9 is objected to because of the following informalities:  

Regarding Claim 9
Lines 6-8 recite the language “at least one of: the bypass outlet conduit axial angle is less than 90 degrees, the injector axial angle is less than 90 degrees, the bypass outlet conduit angle is more than 90 degrees and less than 180 degrees, or the injector axial angle is more than 90 degrees and less than 180 degrees” (emphasis added). The claim language should be amended such that it reads –at least one of: the bypass outlet conduit axial angle is less than 90 degrees, the injector axial angle is less than 90 degrees, the bypass outlet conduit angle is more than 90 degrees and less than 180 degrees, and the injector axial angle is more than 90 degrees and less than 180 degrees—

Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-2, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al., US 2018/0283248, in view of Rohde et al., US 2020/0088081.

Regarding Claim 1
Upadhyay discloses an exhaust gas system comprising: an engine-turbine exhaust gas conduit (C1, annotated portion of Figure 1 of Upadhyay below (Figure 1)) configured to receive exhaust gas from an engine (10); a turbocharger (13) comprising a turbine (116) coupled to the engine-turbine exhaust gas conduit (C1); a turbine-housing exhaust gas conduit (C2, annotated portion of Figure 1 of Upadhyay below (Figure 1)) coupled to the turbine (116); a dosing module (135) comprising an injector (135) configured to dose reactant upstream of a SCR (170), the injector (135) centered on an injector axis; and a bypass system (90, 92) comprising: a bypass inlet conduit (90a, annotated portion of Figure 1 of Upadhyay below (Figure 1)) coupled to the engine-turbine exhaust gas conduit (C1), a bypass valve (92) coupled to the bypass inlet conduit (90a), and a bypass outlet conduit (90b, annotated portion of Figure 1 of Upadhyay below (Figure 1)) coupled to the bypass valve (92) and the turbine-housing exhaust gas conduit (C2), the bypass outlet conduit (90b) centered on a bypass outlet conduit axis (Bx, annotated portion of Figure 1 of Upadhyay below (Figure 2)) (Upadhyay, annotated Figure 1 below (Figures 1 and 2)). 
However, Upadhyay does not disclose an injection housing coupled to the turbine-housing exhaust gas conduit and centered on an injection housing axis; and a dosing module coupled to the injection housing configured to dose reactant into the injection housing.
Rohde teaches an injection housing (82) coupled to an exhaust gas conduit and centered on an injection housing axis (center axis of (82)); a dosing module (36) coupled to the injection housing (82) configured to dose reactant into the injection housing (82) (Rohde, Figure 4). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Upadhyay to include an injection housing to provide reactant to a mixer upstream of a SCR, wherein the injection housing is coupled to the turbine-housing exhaust gas conduit and centered on an injection housing axis; and a dosing module coupled to the injection housing configured to dose reactant into the injection housing as is taught by Rohde as being well known in the art in order to efficiently mix reductant with exhaust gas upstream of the SCR to optimize the performance of the SCR. Therefore, the combination of Upadhyay and Rohde teaches that the bypass outlet conduit axis does not intersect the injection housing axis.

    PNG
    media_image1.png
    363
    552
    media_image1.png
    Greyscale

Figure 1: Annotated Portion of Figure 1 of Upadhyay


    PNG
    media_image2.png
    356
    405
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 1 of Upadhyay
[AltContent: textbox (C2)]

Regarding Claim 2
Upadhyay and Rohde teach the system as rejected in Claim 1 above. The combination of Upadhyay and Rohde further teaches a housing-catalyst exhaust gas conduit (exhaust gas conduit between the mixer (30) and SCR catalyst (22)) (Rohde, Figure 1) coupled to the injection housing (82) (Rohde, Figures 1 and 4); and a SCR catalyst member (170-Upadhyay, 22-Rohde) coupled to the housing-catalyst exhaust gas conduit (Upadhyay, Figure 1, Rohde, Figures 1 and 4).

Regarding Claim 4
Upadhyay and Rohde teach the system as rejected in Claim 1 above. Upadhyay further teaches that the bypass valve (92) is operable between a first state in which the exhaust as is able to flow from the bypass inlet conduit (90a) to the bypass outlet conduit (90b) and a second state in which the exhaust gas is prevented from flowing form the bypass inlet conduit (90a) to the bypass outlet conduit (90b) (Upadhyay, [0017] [0028], annotated portion of Figure 1 above (Figure 1)). 

Regarding Claim 5
Upadhyay and Rohde teach the system as rejected in Claim 1 above. Rohde further teaches that the injector axis (A) intersects the injection housing axis (center axis of (82)) (Rohde, Figure 4). 

Regarding Claim 9
Upadhyay and Rohde teach the system as rejected in Claim 1 above. The combination of Upadhyay and Rohde further teaches that the bypass outlet conduit axis (Bx) is separated from the injection housing axis by a bypass outlet conduit axial angle [180 degrees, one is located at the bottom of the exhaust passage, while the other is located at the top of the exhaust passage]; the injector axis (A) is separated from the injection housing axis by an injector axial angle [0 degrees, as they are both located at the top of the exhaust passage]; and the injector axial angle is less than 90 degrees [0 degrees is less than 90 degrees] (Upadhyay, annotated Figure 1 above (Figures 1 and 2), Rohde, Figures 1 and 4). 

6.	Claim(s) 1-2, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al., US 2018/0283248, in view of Greber et al., US 2017/0089246.

Regarding Claim 1
Upadhyay discloses an exhaust gas system comprising: an engine-turbine exhaust gas conduit (C1, annotated portion of Figure 1 of Upadhyay above(Figure 1)) configured to receive exhaust gas from an engine (10); a turbocharger (13) comprising a turbine (116) coupled to the engine-turbine exhaust gas conduit (C1); a turbine-housing exhaust gas conduit (C2, annotated portion of Figure 1 of Upadhyay above (Figure 1)) coupled to the turbine (116); a dosing module (135) comprising an injector (135) configured to dose reactant upstream of a SCR (170), the injector (135) centered on an injector axis; and a bypass system (90, 92) comprising: a bypass inlet conduit (90a, annotated portion of Figure 1 of Upadhyay above (Figure 1)) coupled to the engine-turbine exhaust gas conduit (C1), a bypass valve (92) coupled to the bypass inlet conduit (90a), and a bypass outlet conduit (90b, annotated portion of Figure 1 of Upadhyay above (Figure 1)) coupled to the bypass valve (92) and the turbine-housing exhaust gas conduit (C2), the bypass outlet conduit (90b) centered on a bypass outlet conduit axis (Bx, annotated portion of Figure 1 of Upadhyay above (Figure 2)) (Upadhyay, annotated Figure 1 above (Figures 1 and 2)). 
However, Upadhyay does not disclose an injection housing coupled to the turbine-housing exhaust gas conduit and centered on an injection housing axis; and a dosing module coupled to the injection housing configured to dose reactant into the injection housing.
Greber teaches an injection housing (9) coupled to an exhaust gas conduit and centered on an injection housing axis (Hx, annotated Figure 3 of Greber below (Figure 3)); a dosing module (15) coupled to the injection housing (9) configured to dose reactant into the injection housing (9) (Greber, annotated Figure 3 below (Figure 3)). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Upadhyay to include an injection housing to provide reactant to a mixer upstream of a SCR, wherein the injection housing is coupled to the turbine-housing exhaust gas conduit and centered on an injection housing axis; and a dosing module coupled to the injection housing configured to dose reactant into the injection housing as is taught by Greber as being well known in the art in order to efficiently mix reductant with exhaust gas upstream of the SCR to optimize the performance of the SCR. Therefore, the combination of Upadhyay and Rohde teaches that the bypass outlet conduit axis does not intersect the injection housing axis.

    PNG
    media_image3.png
    320
    497
    media_image3.png
    Greyscale

Figure 3: Annotated Figure 3 of Greber

Regarding Claim 2
Upadhyay and Greber teach the system as rejected in Claim 1 above. The combination of Upadhyay and Greber further teaches a housing-catalyst exhaust gas conduit (exhaust gas conduit between the mixer (7) and SCR catalyst (5)) (Greber, Figure 1) coupled to the injection housing (9) (Greber, Figure 1); and a SCR catalyst member (170-Upadhyay, 5-Greber) coupled to the housing-catalyst exhaust gas conduit (Upadhyay, Figure 1, Greber, Figures 1 and 3).

Regarding Claim 4
Upadhyay and Greber teach the system as rejected in Claim 1 above. Upadhyay further teaches that the bypass valve (92) is operable between a first state in which the exhaust as is able to flow from the bypass inlet conduit (90a) to the bypass outlet conduit (90b) and a second state in which the exhaust gas is prevented from flowing form the bypass inlet conduit (90a) to the bypass outlet conduit (90b) (Upadhyay, [0017] [0028], annotated portion of Figure 1 above (Figure 1)). 

Regarding Claim 6
Upadhyay and Greber teach the system as rejected in Claim 1 above. Greber further teaches that the injector axis (Ix, annotated Figure 3 of Greber above (Figure 3)) does not intersect the injection housing axis (Hx) (Greber, annotated Figure 3 above (Figure 3)). 

Regarding Claim 9
Upadhyay and Greber teach the system as rejected in Claim 1 above. The combination of Upadhyay and Greber further teaches that the bypass outlet conduit axis (Bx) is separated from the injection housing axis by a bypass outlet conduit axial angle [180 degrees, one is located at the bottom of the exhaust passage, while the other is located at the top of the exhaust passage]; the injector axis (Ix) is separated from the injection housing axis (Hx) by an injector axial angle [0 degrees, as they are both located at the top of the exhaust passage]; and the injector axial angle is less than 90 degrees [0 degrees is less than 90 degrees] (Upadhyay, annotated Figure 1 above (Figures 1 and 2), Greber, annotated Figure 3 above (Figure 3)). 

7.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al., US 2018/0283248, in view of Rohde et al., US 2020/0088081, and further in view of Fukui et al., US 2017/0152783.

Regarding Claim 3
Upadhyay and Rohde teach the system as rejected in Claim 1 above. However, Upadhyay and Rohde do not teach a reductant pump configured to receive the reductant from a reductant source, the reductant pump coupled to the dosing module; and an air pump configured to receive air from an air source, the air pump coupled to the dosing module; wherein the dosing module is configured to mix the reductant received from the reductant pump with the air received form the air pump prior to providing the reductant to the injection housing. 
Fukui teaches teach a reductant pump (9) configured to receive the reductant from a reductant source (10), the reductant pump (9) coupled to the dosing module (2); and an air pump (5) configured to receive air from an air source (Fukui, Figure 1), the air pump (5) is coupled to the dosing module (2); wherein the dosing module (2) is configured to mix the reductant received from the reductant pump (9) with the air received form the air pump (5) prior to providing the reductant to the exhaust passage (Fukui, [0030], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Upadhyay/Rohde to include a reductant pump and an air pump coupled to the dosing module, wherein the dosing module is configured to mix the reductant and air from the pumps prior to providing the reductant to the injection housing as is taught by Fukui as a known means of providing reductant to an exhaust gas passage. Therefore, it would have been obvious for the dosing module of Upadhyay/Rohdes to be provided with the same structure. 

8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay et al., US 2018/0283248, in view of Greber et al., US 2017/0089246, and further in view of Fukui et al., US 2017/0152783.

Regarding Claim 3
Upadhyay and Greber teach the system as rejected in Claim 1 above. However, Upadhyay and Greber do not teach a reductant pump configured to receive the reductant from a reductant source, the reductant pump coupled to the dosing module; and an air pump configured to receive air from an air source, the air pump coupled to the dosing module; wherein the dosing module is configured to mix the reductant received from the reductant pump with the air received form the air pump prior to providing the reductant to the injection housing. 
Fukui teaches teach a reductant pump (9) configured to receive the reductant from a reductant source (10), the reductant pump (9) coupled to the dosing module (2); and an air pump (5) configured to receive air from an air source (Fukui, Figure 1), the air pump (5) is coupled to the dosing module (2); wherein the dosing module (2) is configured to mix the reductant received from the reductant pump (9) with the air received form the air pump (5) prior to providing the reductant to the exhaust passage (Fukui, [0030], Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Upadhyay/Greber to include a reductant pump and an air pump coupled to the dosing module, wherein the dosing module is configured to mix the reductant and air from the pumps prior to providing the reductant to the injection housing as is taught by Fukui as a known means of providing reductant to an exhaust gas passage. Therefore, it would have been obvious for the dosing module of Upadhyay/Greber to be provided with the same structure. 

Allowable Subject Matter
9.	Claims 7-8, 10-16, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
In the exhaust gas system of claim 7, the inclusion of:
“the injector axis and the bypass conduit axis are separated by a radial angle that is less than 180 degrees when viewed along the injection housing axis” was not found.

	In the exhaust gas system of claim 10, the inclusion of:
“the injector is separated from the injection housing radial plane by a first bypass outlet conduit axial distance; the bypass outlet conduit is separated from the injection housing radial plane by a second bypass outlet conduit axial distance less than the first bypass outlet conduit axial distance; and the injection housing radial plane is positioned between the injector and the turbine-housing exhaust gas conduit” was not found. 

	In the exhaust gas system of claim 12, the inclusion of:
“the injection housing axis is intersected by a vertical axis that is orthogonal to the injection housing axis; the vertical axis extends through a top surface of the injection housing; and the bypass outlet conduit axis is parallel to the vertical axis” was not found.

In the exhaust gas system of claim 13, the inclusion of:
“the injection housing axis is intersected by a vertical axis that is orthogonal to the injection housing axis; the vertical axis extends through a top surface of the injection housing; and the bypass outlet conduit axis is not parallel to the vertical axis” was not found.

In the exhaust gas system of claim 14, the inclusion of:
“the injection housing axis is intersected by an injection housing radial plane that is orthogonal to the injection housing axis; wherein the injection housing axis is intersected by a vertical axis that is orthogonal to the injection housing axis and extends along the injection housing radial plane; wherein the injector axis is separated from the vertical axis by a vertical offset angle measured about the injection housing axis, when viewed along the injection hosing axis; and wherein the vertical offset angle is between 45 degrees and 180 degrees, inclusive” was not found.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Kurpejovic et al. (US 10,570,796) – Reactant introduction device
- Gavin et al. (US 2017/0342886) – Exhaust gas treatment system
- Greber (US 2014/0044603) – Reagent injector
- Light-Holets (US 2016/0010528) – ICE system with turbocharger wastegate

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746